DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0337682 to Takasugi et al..

As per claim 1, Takasugi et al. teach a shift register, comprising: 
a first input sub-circuit (Fig. 5, BK1a), configured to receive a first input signal (Fig. 5, C(n-2)) from a first input terminal (Fig. 5, drain/source of Ta) and output a blanking output control signal (paragraphs 39-41, Fig. 2, sensing gate pulse during BP, Fig. 5, the output of BK1a, so as to control the outputting of the sensing gate pulse during BP will be construed as the claimed blanking output control signal); 
a second input sub-circuit (Fig. 5, BK2), configured to receive a second input signal (Fig. 5, C(n-3)) from a second input terminal (Fig. 5, gate/source of T1) and output a display output control signal (paragraphs 39-41, Fig. 2, image display gate pulse during WP, Fig. 5, the output of BK2, so as to control display output control signal); 
an output sub-circuit (Fig. 4, BK4 and BK4’), configured to output a composite output signal (Scout(n) and Scout(n+1)) via an output terminal (Fig. 5, N7 and N7’) under control of a first node (Fig. 5, the composite output signal is controlled by at least node Q1), the composite output signal including a display output signal outputted in a display period of time (Fig. 2, image display gate pulses during WP) and a blanking output signal (Fig. 2, sensing gate pulses during BP) outputted in a blanking period of time which are independent of each other (Fig. 2).

As per claim 2, Takasugi et al. teach the shift register according to claim 1, wherein 
the first input sub-circuit is configured to receive the first input signal from the first input terminal, and input the blanking output control signal to the first node in a blanking period of time of a frame according to the first input signal (paragraph 43, “the stage activates a node Q included in the stage in accordance with the activation voltage of the node M and the global reset signal RESET in the vertical blanking interval BP, thereby outputting a sensing gate pulse”); 
the second input sub-circuit is configured to receive the second input signal from the second input terminal, and input the display output control signal to the first node in a display period of the frame according to the second input signal (paragraph 89, “the voltage of the node Q1 increases to the voltage level L2(GVDDo) by the turn-on of the transistors T1 and T1a in response to the carry signal C(n-3)”).

As per claim 3, Takasugi et al. teach the shift register according to claim 2, wherein the first input sub-circuit comprises: 
a charging sub-circuit (Fig. 5, Ta), configured to input the first input signal to a blanking pull-up control node (Fig. 5, M) according to the first input signal (Fig. 5, C(n-2) is transmitted to N1 according to the levels of C(n-2) and LSP); 
a storing sub-circuit (Fig. 5, Tc/Cst1), having a first terminal connected to the blanking pull-up control node, configured to store (paragraph 59) a blanking pull-up control signal according to the first input signal; 
an isolating sub-circuit (Fig. 5, T1b/T1c), configured to input the blanking output control signal to the first node according to the blanking pull-up control signal in the blanking period of time of the frame (paragraph 43, the voltage level in node Q is controlled, at least indirectly by the signal in node M).

As per claim 4, Takasugi et al. teach the shift register according to claim 3, further comprising: 
a display reset sub-circuit (Fig. 5, T1c), configured to reset the first node under control of a display reset control signal (Fig. 5, RESET).

As per claim 5, Takasugi et al. teach the shift register according to claim 4, further comprising: 
a blanking reset sub-circuit (Fig. 5, T3nb/T3nc), configured to reset the first node and/or the output terminal under control of a blanking reset control signal (Fig. 5, VSP) before the end of the blanking period of time of the frame (Fig. 2, VSP is applied before the end of period BP).

As per claim 6, Takasugi et al. teach the shift register according to claim 5, wherein the output sub-circuit comprises at least one shift signal output terminal (Fig. 5, N7 outputs both a shift signal (during WP) and a “pixel” signal, during BP) and at least one pixel signal output terminal (Fig. 5, N7’ outputs both a shift signal (during WP) and a “pixel” signal, during BP).

As per claim 7, Takasugi et al. teach the shift register according to claim 6, further comprising: 
a pull-down control sub-circuit (Fig. 5, T41/T4q1), configured to control a potential of a pull-down node (Fig. 5, Qb0) according to the first node (paragraph 104, due to transistor T4q1 being off, node Qb0 is high); 
a pull-down sub-circuit (Fig. 5, T31a/T31b), configured to pull down the first node and the output terminal to a non-operating potential under control of the pull-down node (paragraph 104, when Qb0 is high, transistors T31a and T31b are turned on, pulling down the voltage of Q1, as illustrated in Fig. 6, during period I, the output node is also maintained in a low state).

As per claim 8, Takasugi et al. teach the shift register according to claim 3, wherein 
the charging sub-circuit (Fig. 5, Ta) comprises a charging transistor, having a first electrode and/or a control electrode connected to the first input terminal, and a second electrode connected to the blanking pull-up control node (Fig. 5, drain/source of Ta is directly connected to input terminal and source/drain is indirectly connected to node M via Tb); and 
the storing sub-circuit (Fig. 5, Tc/Cst1) comprises a first capacitor (Fig. 5, Cst1), having a first terminal connected to the blanking pull-up control node; and 
the isolating sub-circuit (Fig. 5, T1b/T1c) comprises a first isolation transistor (Fig. 5, T1b) and a second isolation transistor (Fig. 5, T1c), wherein a control terminal of the first isolating transistor is connected to the blanking pull-up control node, a first electrode of the second isolating transistor is connected to a second electrode of the first isolating transistor, a second electrode of the second isolating transistor is connected to the first node, and a control electrode of the second isolating transistor is connected to an isolation control signal line (Fig. 5, reset line).

 claim 9, Takasugi et al. teach the shift register according to claim 1, wherein 
the second input sub-circuit (Fig. 5, BK2) comprises a first display input transistor (Fig. 5, T1a), having a first electrode connected to the first node, a second electrode and/or a control electrode connected to the second input terminal; 
the output sub-circuit (Fig. 4, BK4 and BK4’) comprises an output transistor (Fig. 5, T6) and an output capacitor (Fig. 5, Cst2), wherein a first electrode of the output transistor is connected to an output clock signal line, a second electrode of the output transistor is connected to the output terminal, and a control electrode of the output transistor is connected to the first node; a first terminal of the output capacitor is connected to the first node, and a second terminal of the output capacitor is connected to the output terminal.

As per claim 10, Takasugi et al. teach the shift register according to claim 9, wherein the second input sub- circuit (Fig. 5, BK2) further comprises a second display input transistor (Fig. 5, T1), having a first electrode connected with a control electrode of the second display input transistor and connected to the first electrode of the first display input transistor, and a second electrode connected to the first node.

As per claim 11, Takasugi et al. teach the shift register according to claim 4, wherein the display reset sub-circuit comprises a display reset transistor (Fig. 5, T1c), having a first electrode connected to the first node, a control electrode connected to a display reset control terminal, and a second electrode connected to a display reset signal line (Fig. 5, sharing line between T1c and T1c’).

As per claim 12, Takasugi et al. teach the shift register according to claim 5, wherein the blanking reset sub-circuit (Fig. 5, T3nb/T3nc) comprises a first blanking reset transistor (Fig. 5, T3nb), having a first electrode is connected to the first node, a control electrode connected to a blanking reset control terminal (Fig. 5, VSP terminal), and a second electrode connected to a blanking reset signal line (Fig. 5, line connecting T3nb, T3n and T31a).

As per claim 13, Takasugi et al. teach the shift register according to claim 12, wherein the blanking reset sub-circuit further comprises a second blanking reset transistor (Fig. 5, T3nc), having a first electrode connected to the output terminal (Fig. 5, source/drain is indirectly connected to output terminal via Cst2), a control electrode connected to the blanking reset control terminal, and a second electrode connected to the blanking reset signal line.

As per claim 15, Takasugi et al. teach the shift register according to claim 8, further comprising: an electric leakage prevention sub-circuit (paragraph 34, power supply), configured to input an operating potential (Fig. 5, GVDD) to the first electrode and/or the second electrode of the second isolating transistor under control of the first node and/or the blanking pull-up control node (Fig. 5, GVDD is transferred via T1b under direct control of M).

As per claim 16, Takasugi et al. teach a gate driving circuit, comprising N stages of shift registers  connected in cascades (Figs. 4-5, the combination of sub-stages STGn and STGn+1 will be construed as the claimed stage), the shift register being the shift register according to claim 1, wherein 
a second input terminal and a first input terminal of an i-th stage of shift register are connected to an output terminal of an (i-1)-th stage of shift register (Fig. 5, Ta and T1’ receive C(n-2)), and an output terminal of the i-th stage of shift register is connected to a display reset terminal of the (i-1)-th stage shift register (Fig. 5, T3n/T3n1 receive C(n+3)), where N is an integer greater than 2, 1 < i <= N; 
a second input terminal of a first stage of shift register is connected to a display signal line (Fig. 5, terminal receiving LSP), and a first input terminal of the first stage of shift register is connected to a blanking signal line (Fig. 5, terminal receiving VSP); a display reset control terminal of an N-th stage of shift register is connected to a display reset signal line (Fig. 5, global RESET).

As per claim 17, Takasugi et al. teach a display apparatus, comprising the gate driving circuit according to claim 16 (Fig. 8).

As per claim 18, Takasugi et al. teach a driving method applicable to the shift register according to claim 1, comprising: 
an display period (Fig. 2) of time of the frame, including: 
in a first control phase, inputting, by a second input sub-circuit, a display output control signal to a first node (Fig. 6, Q1 is enabled during phase B-C); 
in a first output phase, outputting, by an output sub-circuit, a first output signal under control of the first node (Fig. 6, SCOUT is enabled during phase E-F); 
an blanking period of time of the frame, including: 
in a second control phase, inputting, by a first input sub-circuit, a blanking output control signal to the first node (Fig. 6, Q1 is returned to L2 during phase G); 
in a second output phase, outputting, by an output sub-circuit, a second output signal under control of the first node (Fig. 6, SCOUT is disabled during period H-I).

As per claim 19, Takasugi et al. teach the driving method according to claim 18, further comprising: in a display reset phase, resetting the first node under control of a display reset control signal (Figs. 3 and 5, Q node reset via signal RESET).
claim 20, Takasugi et al. teach the driving method according to claim 19, further comprising: in a blanking reset phase, resetting the first node under control of a blanking reset control signal (Figs. 3 and 5, Q node reset via signal VSP).


Allowable Subject Matter

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694